Citation Nr: 1432051	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  09-43 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to recognition of the appellant as the Veteran's surviving spouse for purposes of VA benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1944 to July 1946.  He died in January 2005.  The appellant in this matter seeks to be recognized as the Veteran's surviving spouse for purpose of obtaining VA death pension benefits.  

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2008 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board has reviewed the physical claims file and any electronic records maintained in the Virtual VA system to ensure complete review of the evidence of record.  


FINDINGS OF FACT

1.  The appellant did not continuously cohabit with the veteran until his death.  

2.  The appellant was at fault in separating from the veteran prior to his death.  


CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's surviving spouse have not been met.  38 U.S.C.A. § 101(3) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.50, 3.53 (2013).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  An initial letter sent to the appellant in January 2007 requested that she provide evidence regarding the status of her marriage to the Veteran so that further action could be taken on her October 2006 claim.  A subsequent letter sent to the appellant that same month noted that the information she had submitted was incomplete.  In July 2007, the RO advised the appellant that her claim was denied due to a lack of information regarding the Veteran's previous marriages.  The appellant was advised that providing such information would allow the RO to continue to consider her claim.  

In September 2007, the appellant submitted evidence of the Veteran's two prior marriages, which were annulled, and requested that her claim be reopened.  Thereafter, the RO continued to consider her death pension claim and provided formal notice to the appellant in a January 2008 letter.  Based upon the above, it is clear that the appellant has had actual knowledge of the evidentiary requirements in order to establish recognition as the Veteran's surviving spouse, and that any notice defects have not been prejudicial her.  

Next, VA has a duty to assist the appellant in the development of her claim.  The RO provided the appellant notice of the evidence and information deemed necessary to substantiate her claim, and the appellant has provided the RO with the evidence and information as requested.  There are no outstanding forms of evidence to be obtained by the RO without further identification and assistance by the appellant.  See generally Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (claimant cannot wait passively for VA assistance in circumstances where claimant may or should have information in obtaining the putative evidence).  

In summary, no further notice or assistance is required to fulfill VA's duty to assist in the development of the appellant's claim.  Through various notices, the appellant has been notified and made aware of the evidence needed to substantiate her claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim adjudicated herein that has not been obtained.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  The Board finds that all necessary development with respect to the issue on appeal has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


II.  Surviving Spouse Status 

The appellant contends that she should be recognized as the Veteran's surviving spouse for purposes of entitlement to VA benefits.  She asserts that she was not legally separated from the Veteran prior to his death, and that she should be deemed to have continuously cohabited with the Veteran up until his death because they were not physically separated through any fault of her own.  As explained below, however, the Board concludes that the weight of the evidence is against recognition of the appellant as the surviving spouse of the Veteran.  

Governing law provides that dependency and indemnity compensation may be paid to the surviving spouse of a veteran if certain requirements are met.  38 U.S.C.A. §§ 1304, 1310, 1311, 1318, 1541 (West 2002 & Supp. 2013).  

A "surviving spouse" is defined as a person who was the spouse of a veteran at the time of the veteran's death, who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3) (West 2002 & Supp. 2013); 38 C.F.R. § 3.50 (2013).  

The requirement of "continuous cohabitation" will be considered to have been met when the evidence shows that any separation was due to the misconduct of, or procured by, the veteran without the fault of the surviving spouse.  38 C.F.R. § 3.53(a) (2013).  Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  Id.  

If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53(b) (2013).  State laws will not control in determining questions of desertion; however, due weight will be given to findings of fact in court decisions made during the life of the veteran on issues subsequently involved in the application of this section.  Id.  In determining whether there was continuous cohabitation, the statements of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  Id.  

The "without fault" requirement is not a continuing one; rather, the fault, or absence thereof, is to be determined based on analysis of conduct at the time of separation.  See Gregory v. Brown, 5 Vet. App. 108, 112 (1993).  A separation by mutual consent does not constitute desertion unless the separation resulted from misconduct or communication of a definite intent to end the marriage by the surviving spouse.  Alpough v. Nicholson, 490 F.3d 1352, 1357 (Fed.Cir.2007).  

A recitation of the relevant evidence and analysis follows. 

A marriage certificate documents the appellant's marriage to the Veteran in February 2000.  A death certificate documents the Veteran's death in January 2005.  

An August 2002 letter from Holly Springs Senior Citizen Home reports that the Veteran had not picked up his VA benefit checks and therefore, the facility returned them to the RO.  

A November 2002 letter from the Veteran requests that his last two monthly benefit checks be re-issued as he did not receive them.  His address at the time reflects that he was living at the [redacted], a licensed adult care home in [redacted], North Carolina.  He further reported that he had been receiving checks at that address for over a year.  

A January 2003 VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, documents that the Veteran continued to reside at [redacted]; he was accompanied by a staff member of the [redacted] to the examination.  

In February 2003, VA requested the Veteran provide information regarding his spouse and her income in order to add her as a dependent.  The Veteran did not submit the requested information, and his pension award was terminated in March 2004, effective from March 2000, the month following his reported marriage to the appellant.  He was also notified of the resulting debt due to overpayment in the amount of $11,928.  

In April 2004, the Veteran submitted a letter from the administrator of [redacted], which reported that the Veteran was living in a rest home, was not married or working, and had little financial support, therefore, he was requesting a waiver of his debt.  The Veteran also attached a VA Form 5655, Financial Status Report, which indicated that he was not married.  

In June 2004, VA issued a decision waiving the Veteran's overpayment debt.  The decision found that the Veteran was at fault for the creation of the debt because he failed to respond to requests for information regarding his spouse and subsequently reported he was no longer married.  The decision does note that the RO requested that the care facility administrator provide the Veteran's divorce certificate, but she was unable to do so.  Ultimately, the Veteran's debt was waived in the interest of equity and good conscience, as there was no evidence to show that the Veteran had been unjustly enriched as a result of the overpayment and given his financial circumstances, an attempt to recoup the debt would defeat the purpose for which the program was created.  

In September 2004, the Veteran submitted an improved pension eligibility verification report.  On this form he indicated that he was not married and lived in a resthome.  

Of record is the Veteran's death certificate which shows that he passed away in January 2005 while residing at the [redacted] facility due to complications from his diabetes.  It further documents that he was divorced at the time of his death.  The informant was the Veteran's bother.  

In January 2005 an application for a flag for burial benefits was submitted by the funeral home director.  This application indicated that the person entitled to receive the flag was the Veteran's brother.  

As stated above, the appellant first applied for VA death benefits in October 2006.  In January 2007, the appellant submitted a statement that she and the Veteran lived together for a month and a half after their marriage, at which time the Veteran's health complications from diabetes required full-time care, and he was moved in an assisted care facility.  She does not identify the facility by name, but names the administrator, K.D.  The appellant reported that she visited the Veteran many times but at some point, the facility decided to relocate the Veteran to the [redacted] facility without notifying her.  She reported that she could never talk to the facility administrator, K.D., because he was unavailable and that although she tried many times to locate the Veteran, they ultimately lost touch.  She reported learning from a staff member at some point that the Veteran was having his legs amputated at a VA facility, but she did not know if this was accurate information.  She stated that she learned about the Veteran's death while visiting with a friend in October 2006, notably, over twenty months after the Veteran's death in January 2005.  

The appellant also included two lay statements attesting that the appellant and Veteran were separated due to his health problems and that after she lost track of his whereabouts, she made "many attempts" to locate him and only gave up after a "long search."  A lay statement from the appellant's son asserts that she provided care for the Veteran prior to his admission to a nursing home facility and that she remained married to the Veteran until the time of his death.  Also of record are several civil case index searches submitted by the appellant in support of her contention that she and the Veteran were not divorced.  

As indicated, the appellant's claim, although initially denied for incomplete information, was continued when she submitted additional information regarding the Veteran's prior marriages, which were annulled.  In February 2008, she submitted VA Form 21-0518-1, Improved Pension Eligibility Verification Report (Surviving Spouse with No Children), which indicated that she had not remarried since the Veteran died.  

Two facts are clear in this case. First, the appellant and the Veteran married in February 2000.  Second, there is no legal divorce decree.  The fact that the appellant and the Veteran were never actually divorced, in and of itself, is insufficient to establish the appellant as the Veteran's surviving spouse for VA purposes.  As it is clear that the appellant did not continuously cohabitate with the Veteran at the time of his death, to establish surviving spouse status the appellant must show that the separation between the appellant and the Veteran was by mutual consent for purposes of convenience, health, business or any other reason which did not show an intent on the part of the appellant to desert the Veteran.  38 C.F.R. § 3.53; Alpough v. Nicholson, 490 F.3d 1352 (Fed. Cir. 2007); Gregory v. Brown, 5 Vet. App. 108 (1993).

The Board has fully considered the statements of the appellant as to the reason for the separation.  While such statements will be accepted in the absence of contradictory information, as discussed below, the Board finds the preponderance of the evidence of record provides sufficient contradictory information which outweighs the appellant's lay statements as to the reason for the separation.  

The record reflects that the Veteran was placed in a resthome around April 2000.  While this action alone could support the appellant's argument that the separation was by mutual consent for the purpose of heath and did not show an intent on the part of the appellant to desert the Veteran, the evidence indicates that the Veteran did desert the Veteran.  The statements of the appellant as to the reason for the separation cannot be accepted [i.e., as credible] because there exists substantial contradictory information.



The fact that the separation lasted over 5 years until the Veteran died and the fact that the appellant, by her own acknowledgement, had lost contact with the Veteran and was even unaware that she had died until sometimes after October 2006, nearly 2 years after his death, of itself contraindicates that the separation was by mutual agreement without an intent to desert.

Other than the appellant's statements, the only other evidence that speaks directly to the mutual understanding of the parties at the time of their separation exists in the statements the Veteran made to health care providers in his lifetime.  In this regard, the record reflects that the appellant failed to visit the Veteran with any regularity after his placement in a nursing home or related facility, such that the Veteran reported in April 2004 that he was no longer married, with no indication from the Veteran that his was by any means a temporary separation or by mutual consent.  The Board considers the appellant's failure to make regular contact with the Veteran, though he was in a nursing home or comparable facility and suffering progressive debilitation from diabetes and related health conditions, to amount to the appellant's abandonment or desertion of the Veteran, and thus to have reflected fault on her part, breaking the continuity of cohabitation.  38 C.F.R. §§ 3.50(b)(1), 3.53(a).  

Though the appellant claims that she visited the Veteran regularly following his initial placement in a nursing home, the Board finds no evidence that the appellant visited the Veteran following his reported entrance to a nursing home a month and a half after their marriage, or in approximately April 2000.  Further, even assuming that she had visited regularly at least initially, the appellant concedes that she lost contact with the Veteran, though she asserts this was due to his being moved to another facility without her knowledge.  The earliest evidence of record from a nursing home type facility is an August 2002 letter from Holly Springs Senior Citizen Home indicating that the facility was returning the Veteran VA benefit checks because he had not picked them up.  The Board finds it significant that this facility contacted VA, and not the appellant, concerning the checks, especially as according to the appellant, this was around the time period when she was visiting the Veteran regularly.  Additionally, a November 2002 letter from the Veteran reflects that he had been at the [redacted]r for over a year.  Thus, it appears that as early as November 2001, if not some for time before, the Veteran was at a different facility from where he was initially placed in approximately April 2000.  Therefore, even assuming the appellant actually visited regularly as reported from April 2000 until November 2001 at the latest, there remains a period of nearly five years, until October 2006, when the appellant did not visit the Veteran, and in fact was completely unaware of his whereabouts and his eventual death in January 2005.  

The appellant contends that she never separated from the Veteran prior to his death and she should not be at fault for her failure to visit the Veteran given her claimed lack of knowledge regarding his whereabouts.  However, the Board finds that the weight of the evidence is in opposition to this contention.  No evidence arising from the Veteran or the appellant or from any other source while the Veteran was yet alive supports the conclusion that their separation was anything other than a permanent marital separation.  Rather, as discussed, the weight of the evidence indicates desertion of the Veteran by the appellant.  The Veteran's submissions to VA reflect his belief that he and the appellant were no longer married.  The appellant's failure to visit the Veteran, resulting in a loss of contact such that she did not know his whereabouts nor the time of his death until many months later, cannot be interpreted as anything other than her willful abandonment, or desertion, of the Veteran.  The weight of the evidence leads the Board to conclude that this desertion did occur and was not repaired by any reconciliation or return of the appellant to care for, look after, or even visit the Veteran.  

In submitted statements, the appellant has made several allegations to justify her failure to visit or maintain contact with the veteran, including that she lacked transportation to visit the care facility in person so she made telephone calls, that she was unable to contact staff members at the facility, and that the Veteran was moved to alternate facilities without her knowledge.  In other words, the appellant has provided after-the-fact lay assertions as to her devotion to her husband and argues that she visited him until he was moved without her knowledge.  In this case, however, the appellant clearly has a pecuniary interest in her case.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  

It is also notable that from the time the Veteran was admitted to a nursing home in approximately April 2000 until the time of his death in January 2005, there is no record of the appellant contacting VA in furtherance of any claim or interest of the Veteran, or any claim or interest of her own as a spouse of the Veteran, and no record of her otherwise contacting the Veteran.  Rather, her first submission to VA came in the form of an Application for Dependency and Indemnity Compensation Benefits, VA Form 21-534, submitted in October 2006, over twenty months after the Veteran's death in January 2005 and notably, not long after the appellant reports that she first learned of the Veteran's death.  

The Board has also considered the appellant's assertions that the Veteran's credibility should be called into question.  The Board has considered that the Veteran and his brother both reported that the Veteran was divorced and no longer married to the appellant, though the Board has no evidence before it that the marriage between the Veteran and the appellant was ever dissolved.  It also appears that the appellant argues that the Veteran lied about being divorced in order to have his overpayment debt waived by VA.  There is no evidence other than her unconfirmed statements in this regard, and in any event, these particular issues are not before the Board.  While the Board considered that the Veteran and his brother have misstated facts, the forms in question did not provide a box for "married but separated" and the Veteran's checking off that he was not married reflects his mindset at the time.  The Board also finds it significant that other disinterested third parties had no reason to question this report as to marital status as they never saw the appellant visit or contact the Veteran. 

The Board concludes that the weight of the evidence, including the Veteran's statements and filings informing that he was not married or divorced, the appellant's failure to present any evidence of contact with the Veteran from some time after April 2000 until the time of his death in January 2005, the appellant's own statements regarding her failure to visit her spouse (with numerous justifications and excuses given for that failure), the appellant's failure to present any evidence to support those alleged justifications and excuses for failure to visit her spouse, and the appellant's failure to file a DIC claim for over twenty months after the Veteran's death, is against the appellant's contention that she maintained her marriage with her husband in any manner following his initial placement in a nursing home and his death in January 2005.  The Board thereby concludes that the preponderance of the evidence is to the effect that appellant was at fault in deserting her husband after his placement in a nursing home, and this was not due to the misconduct of, or procured by, the veteran, and it did not constitute a temporary separation.  38 C.F.R. §§ 3.50(b)(1), 3.53(a).  

Accordingly, the preponderance of the evidence is against recognition of the appellant as the surviving spouse of the Veteran for VA purposes, based upon her being at fault for desertion, hence, not continuously cohabitating with the Veteran until his death.  38 C.F.R. § 3.50.  

While it is true that the statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information, 38 C.F.R. § 3.53(b), contradictory information, as discussed, is amply presented in the record.  Because the weight of the evidence shows that the appellant abandoned the Veteran and did not make efforts to maintain their marriage, the Board finds that they were separated after his initial placement in a nursing home due to the appellant's fault.  The appellant's justifications and statements concerning the separation presented years after the fact, without corroborating evidence, are not found to undo that abandonment.  

The Court of Appeals for Veterans Claims has held that 38 U.S.C.A. § 101(3) and 38 C.F.R. § 3.50(b)(1) present a two-part test to determine whether a spouse can be deemed to have continuously cohabited with a veteran even if a separation has occurred.  Gregory, 5 Vet. App. 108.  First, the spouse must be free of fault in the initial separation.  Second, the separation must have been procured by the veteran or due to his misconduct.  The Court found that the "without fault" requirement of the law is not a continuing one.  Rather, the finding of whether a party was at fault or without fault is to be determined on the basis of an analysis of the conduct at the time of separation.  See 38 C.F.R. § 3.53(a).  

While this test is not a perfect fit for the facts at issue, owing to the absence of a precise point in time of separation, the Board has considered this test, and finds that the appellant fails to secure a status as a surviving spouse when it is properly applied.  Accordingly, because the preponderance of the evidence is against the appellant's request for recognition as the Veteran's surviving spouse, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Recognition of the appellant as the Veteran's surviving spouse is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


